  Case 2:21-cv-00176-TS Document 23 Filed 08/31/21 PageID.165 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

BLAIR LAMPE, an individual,                         MEMORANDUM DECISION AND
                                                    ORDER GRANTING DEFENDANT’S
                       Plaintiff,                   MOTION TO DISMISS
v.

DELTA AIR LINES INC., a foreign
corporation,                                        Case No. 2:21-CV-176 TS
                       Defendant.                   District Judge Ted Stewart


       This matter is before the Court on Defendant’s Motion to Dismiss. For the reasons

discussed below, the Court will grant the Motion.

                                        I. BACKGROUND

       The following facts are taken from Plaintiff’s Amended Complaint and are accepted as

true for the purposes of this Motion.

       Plaintiff began working for Defendant as a ground maintenance mechanic (“GMM”) at

John F. Kennedy Airport (“JFK”) in New York. Plaintiff complains that she faced near-daily

sexual harassment by Delta employees while working at JFK. This included name calling, being

given menial tasks, and not being given the opportunity to gain valuable experience. Plaintiff

contends that when she complained, her complaints went ignored.

       In 2017, Plaintiff applied for a grounds maintenance technician (“GMT”) position in Salt

Lake City. Plaintiff did not get the position, which was instead given to a man with less

experience. Plaintiff contends that she lost out on the position because she had not been given

the same training as her male counterparts.



                                                1
  Case 2:21-cv-00176-TS Document 23 Filed 08/31/21 PageID.166 Page 2 of 10




       In March 2018, Plaintiff transferred to Salt Lake City, still as a GMM. Plaintiff

expressed interest in, and was given, a role as a training coordinator. However, Plaintiff was not

given any additional pay or benefits for the role.

       In February 2019, Plaintiff again applied—now for the 13th time—for a GMT position.

Plaintiff was not selected for the position and instead two men were promoted ahead of her. In

March 2019, Plaintiff filed a formal complaint with Defendant’s human resource department.

An investigation into Plaintiff’s complaints is ongoing.

       In January 2020, Plaintiff applied for a technical analysist position, but was not

considered.

         In September 2020, Plaintiff’s airport security badge privileges were not renewed at the

Denver airport. While Plaintiff was told that Salt Lake City was no longer going to support that

operation, she alleges that technicians from Salt Lake were still being sent to Denver. Similar

incidents occurred when Plaintiff requested badge privileges in Jackson Hole and Reno.

         Plaintiff also complains that she was never assigned to monitor a de-ice operation while

her male counterparts were.

         In November 2020, Plaintiff interviewed for a position of regional contracts manager.

Plaintiff did not get that position. Instead, it was given to a man with less experience. Plaintiff

again spoke with human resources about her concerns but was rebuffed.

         In March 2021, Plaintiff expressed interest in, and was given, an environmental and

safety coordinator role. Again, Plaintiff was not given any extra pay or benefits.




                                                  2
  Case 2:21-cv-00176-TS Document 23 Filed 08/31/21 PageID.167 Page 3 of 10




             In early spring 2021, Plaintiff applied for a lead GMT position. Plaintiff alleges that

she was the only female applicant and the only applicant required to take a mechanical aptitude

test. Ultimately, she was not selected.

             In May 2020, Plaintiff filed her charge of discrimination with the EEOC. Plaintiff

received her right to sue letter on December 22, 2020. Plaintiff filed her original Complaint on

March 23, 2021, asserting a single claim for discrimination on the basis of sex. Plaintiff filed her

Amended Complaint on May 17, 2021, asserting claims of disparate treatment and disparate

impact under Title VII, breach of contract, and breach of the implied covenant of good faith and

fair dealing. Defendant seeks dismissal of all claims.

                                II. MOTION TO DISMISS STANDARD

         In considering a motion to dismiss for failure to state a claim upon which relief can be

granted under Rule 12(b)(6), all well-pleaded factual allegations, as distinguished from

conclusory allegations, are accepted as true and viewed in the light most favorable to Plaintiff as

the nonmoving party. 1 Plaintiff must provide “enough facts to state a claim to relief that is

plausible on its face,” 2 which requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” 3 “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’ Nor does a complaint suffice if it

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” 4



         1
             GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir.
1997).
         2
             Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
         3
             Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         4
             Id. (quoting Twombly, 550 U.S. at 555, 557) (alteration in original).


                                                    3
  Case 2:21-cv-00176-TS Document 23 Filed 08/31/21 PageID.168 Page 4 of 10




       “The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that

the parties might present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.” 5 As the Court in Iqbal stated,

       only a complaint that states a plausible claim for relief survives a motion to dismiss.
       Determining whether a complaint states a plausible claim for relief will . . . be a
       context-specific task that requires the reviewing court to draw on its judicial
       experience and common sense. But where the well-pleaded facts do not permit the
       court to infer more than the mere possibility of misconduct, the complaint has
       alleged—but it has not shown—that the pleader is entitled to relief. 6

       In considering a motion to dismiss, a district court not only considers the complaint “but

also the attached exhibits,” 7 the “documents incorporated into the complaint by reference, and

matters of which a court may take judicial notice.” 8 The Court “may consider documents

referred to in the complaint if the documents are central to the plaintiff’s claim and the parties do

not dispute the documents’ authenticity.” 9

                                          III. DISCUSSION

       Plaintiff’s Amended Complaint asserts claims of disparate treatment and disparate impact

under Title VII, breach of contract, and breach of the implied covenant of good faith and fair

dealing.




       5
           Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991).
       6
           Iqbal, 556 U.S. at 679 (internal citations, quotation marks, and alterations omitted).
       7
        Commonwealth Prop. Advocates, LLC v. Mortg. Elec. Registration Sys., Inc., 680 F.3d
1194, 1201 (10th Cir. 2011).
       8
           Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).
       9
           Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th Cir. 2002).


                                                   4
  Case 2:21-cv-00176-TS Document 23 Filed 08/31/21 PageID.169 Page 5 of 10




A.     DISPARATE TREATMENT

       Defendant seeks dismissal of Plaintiff’s disparate treatment claim. Defendant argues that

all discrete acts prior to July 19, 2019, are time barred. Defendant further argues that all discrete

acts that occurred after July 19, 2019, that are not included in Plaintiff’s charge of discrimination

have not been administratively exhausted, which leaves no timely exhausted claims.

       Title VII requires a plaintiff to file a charge of discrimination within 300 days “‘after the

alleged unlawful employment practice occurred.’” 10 “A plaintiff normally may not bring a Title

VII action based upon claims that were not part of a timely-filed EEOC charge for which the

plaintiff has received a right-to-sue-letter.” 11 Further, “each discrete incident of [discriminatory

or retaliatory] treatment constitutes its own ‘unlawful employment practice’ for which

administrative remedies must be exhausted.” 12

       Here, Plaintiff filed her charge of discrimination on May 14, 2020. 13 Thus, claims

regarding discrete acts of discrimination occurring prior to July 19, 2019, are not timely.

Plaintiff has listed a number of discrete acts of discrimination that occurred prior to July 19,

2019. These include her treatment at JFK, her failure to obtain a GMT positions from 2017 to




       10
         Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 104–05 (2002) (quoting 42
U.S.C. § 2000e-5(e)(1)).
       11
         Foster v. Ruhrpumpen, Inc., 365 F.3d 1191, 1194 (10th Cir. 2004) (internal quotation
marks and citation omitted).
       12
            Martinez v. Potter, 347 F.3d 1208, 1210 (10th Cir. 2003) (citing Morgan, 536 U.S. at
110–13).
       13
         Docket No. 13-1. The Court may consider Plaintiff’s charge of discrimination without
converting this Motion into one for summary judgment because it is referred to in Plaintiff’s
Complaint, is central to Plaintiff’s claims, and the parties do not dispute its authenticity.


                                                  5
  Case 2:21-cv-00176-TS Document 23 Filed 08/31/21 PageID.170 Page 6 of 10




February 2019, and her allegation that she was given lesser pay than her male counterparts

between March 2018 and March 2019.

       Plaintiff concedes that such acts are beyond the limitations period but suggests that these

acts are provided for background evidence for her claims. The Supreme Court has stated that

even when discrete acts are untimely, Title VII does not “bar an employee from using the prior

acts as background evidence in support of a timely claim.” 14 However, as will be discussed,

there are no exhausted timely claims. Therefore, all claims related to discrete acts that occurred

prior to July 19, 2019, are dismissed.

       Defendant next argues that the remaining allegations supporting Plaintiff’s disparate

treatment claim were not included in her charge of discrimination and, therefore, have not been

exhausted. Plaintiff counters that any discrete acts occurring after July 19, 2019, have been fully

exhausted based on her filing of a charge of discrimination. However, the charge of

discrimination largely focuses on acts that occurred prior to July 19, 2019, as discussed. 15

Plaintiff contends that she should not be required to file a new charge of discrimination for every

discrete act that occurred after her original charge, but this argument is directly contrary to Tenth

Circuit precedent. The Tenth Circuit has held that “where discrete incidents of discrimination

occur after an employee files an initial EEOC charge, the employee must file an additional or



       14
            Morgan, 536 U.S. at 113.
       15
           Plaintiff does state in her charge of discrimination that she was paid less than GMTs
between March 2019 and March 2020. However, to succeed in a case of pay discrimination,
Plaintiff must show “that she occupies a job similar to that of higher paid males.” Sprague v.
Thorn Americas, Inc., 129 F.3d 1355, 1363 (10th Cir. 1997) (internal quotation marks and
citation omitted). Plaintiff’s allegations make clear that GMMs and GMTs are significantly
different. Therefore, even though this claim was exhausted, it fails.


                                                  6
  Case 2:21-cv-00176-TS Document 23 Filed 08/31/21 PageID.171 Page 7 of 10




amended charge with the EEOC to satisfy the exhaustion requirement as to discrete incidents

occurring after the initial charge” 16 Thus, those discrete acts of discrimination that occurred after

May 14, 2020, have not been exhausted.

        In an apparent attempt to remedy this problem, Plaintiff provided the Court with what

appears to be an amended charge. 17 The Court declines to consider that document. Doing so

would require the Court to convert the Motion into one for summary judgment, which it declines

to do. Unlike the May 14, 2020 charge of discrimination, the new charge is not referenced in the

Amended Complaint and is not central to Plaintiff’s claims; nor could it be as it was dated three

months after the Amended Complaint was filed. Further, Defendant appears to dispute its

authenticity, noting that it is unclear whether the charge has actually been filed. 18 Even

assuming that it has been filed, there is no suggestion that Plaintiff has received a right to sue

letter for these claims. 19 Without a right to sue letter, Plaintiff has yet to exhaust her

administrative remedies as to these claims. 20 The Court expresses no opinion as to whether

Plaintiff may pursue these claims in a later proceeding, but the amended charge does nothing to

save the claims now before the Court.




        16
             Lincoln v. BNSF Ry. Co., 900 F.3d 1166, 1181 (10th Cir. 2018).
        17
             Docket No. 19.
        18
             Docket No. 20, at 4 n.3.
        19
       See EEOC v. W.H. Braum, Inc., 347 F.3d 1192, 1198 (10th Cir. 2003) (stating that “the
EEOC has exclusive jurisdiction over the claim for the first 180 days after the charge is filed”).
        20
             42 U.S.C. § 2000e-5(f)(1).


                                                   7
     Case 2:21-cv-00176-TS Document 23 Filed 08/31/21 PageID.172 Page 8 of 10




B.       DISPARATE IMPACT

         Defendant also argues that Plaintiff’s disparate impact claim is subject to dismissal

because it has not been exhausted and is untimely. 21 “To establish a prima facie claim of

disparate impact, a plaintiff must demonstrate that (i) a specific identifiable employment practice

or policy caused (ii) a significant disparate impact on a protected group.” 22 Plaintiff’s charge of

discrimination is completely devoid of any reference to an employment practice or policy that

caused a disparate impact on a specific group. Thus, Plaintiff has failed to exhaust this claim. 23

         Even if it had been exhausted, it is untimely. The statute of limitations for any claim ran

ninety days after the issuance of the right to sue letter. 24 Plaintiff alleges that the EEOC issued a

right to sue letter on December 22, 2020. 25 While Plaintiff’s initial Complaint was timely filed,

Plaintiff’s first mention of a disparate impact claim did not come until her Amended Complaint,

148 days after the EEOC issued the right to sue letter. Plaintiff does not respond to this

argument and, thus, makes no attempt to show that her disparate impact claims relate back to her

original complaint. 26 The Supreme Court has held that relation back is improper when the

amended claim “asserts a new ground for relief supported by facts that differ in both time and



         21
          Defendant also argues that this claim is insufficiently pleaded. The Court need not
reach this argument.
         22
              Semsroth v. City of Wichita, 304 F. App’x 707, 719 (10th Cir. 2008).
         23
          See id. at 720 (holding that plaintiffs failed to exhaust a disparate impact claim where
the “EEOC charges do not specifically reference specific employment practices that resulted in
disparate impact, nor do they include any factual allegations that would give rise to a reasonable
expectation of an administrative investigation for a claim of disparate impact”).
         24
              42 U.S.C. § 2000e-5(f)(1); W.H. Braum, Inc., 347 F.3d at 1198.
         25
              Docket No. 5 ¶ 3.
         26
              Fed. R. Civ. P. 15(c)(1)(B).


                                                   8
     Case 2:21-cv-00176-TS Document 23 Filed 08/31/21 PageID.173 Page 9 of 10




type from those the original pleading set forth.” 27 Here, Plaintiff’s original Complaint was

limited to a claim of sex discrimination and did not reference a policy that caused a significant

disparate impact on a protected group. Therefore, this claim does not relate back to the initial

Complaint and is untimely.

C.        CONTRACT CLAIMS

          Plaintiff also asserts state law claims for breach of contract and breach of the covenant of

good faith and fair dealing. The Tenth Circuit has suggested that “[w]hen all federal claims have

been dismissed, the court may, and usually should, decline to exercise jurisdiction over any

remaining state claims.” 28 In deciding whether to retain jurisdiction, a court should consider

factors including “the values of judicial economy, convenience, fairness, and comity.” 29

Considering these factors, the Court declines to exercise supplemental jurisdiction over these

claims.

                                           III. CONCLUSION

          It is therefore

          ORDERED that Defendant’s Motion to Dismiss (Docket No. 13) is GRANTED.




          27
               Mayle v. Felix, 545 U.S. 644, 650 (2005).
          28
           Koch v. City of Del City, 660 F.3d 1228, 1248 (10th Cir. 2011) (quoting Smith v. City
of Enid ex rel. Enid City Comm’n, 149 F.3d 1151, 1156 (10th Cir. 1998)); see also 28 U.S.C. §
1367(c)(3) (“The district courts may decline to exercise supplemental jurisdiction over a claim
under subsection (a) if . . . the district court has dismissed all claims over which it has original
jurisdiction.”).
          29
               Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988).


                                                    9
Case 2:21-cv-00176-TS Document 23 Filed 08/31/21 PageID.174 Page 10 of 10




    DATED this 31st day of August, 2021.

                                      BY THE COURT:



                                      Ted Stewart
                                      United States District Judge




                                           10
